
	
		I
		112th CONGRESS
		2d Session
		H. R. 6690
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Latham (for
			 himself, Mr. Boswell,
			 Mr. King of Iowa,
			 Mr. Loebsack,
			 Mr. Braley of Iowa,
			 Mr. Griffin of Arkansas,
			 Mr. Womack,
			 Mr. Tiberi, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To limit the Secretary of the Air Force from retiring or
		  transferring certain aircraft of the Air National Guard or Air Force
		  Reserve.
	
	
		1.Limitation on the retirement
			 or transfer of Air National Guard or Air Force Reserve aircraft
			(a)LimitationExcept as provided by subsection (b), the
			 Secretary of the Air Force may not divest, retire, or transfer, or prepare to
			 divest, retire, or transfer, any aircraft of the Air Force assigned to a unit
			 of the Air National Guard or Air Force Reserve as of December 31, 2012, until
			 Congress receives—
				(1)each of the reports required by section
			 1080A of the National Defense Authorization Act for Fiscal Year 2012 (Public
			 Law 112–81; 125 Stat. 1598); and
				(2)the report of the National Commission on
			 the Structure of the Air Force required by section 363(b) of the National
			 Defense Authorization Act for Fiscal Year 2013.
				(b)ExceptionNotwithstanding subsection (a), the
			 Secretary may divest or retire, or prepare to divest or retire, C–5A aircraft
			 if the Secretary replaces such aircraft through a transfer of C–5B, C–5M, or
			 C–17 mobility aircraft so as to maintain all Air National Guard and Air Force
			 Reserve units impacted by such divestment or retirement at current or higher
			 assigned manpower levels to operate the aircraft so transferred.
			
